                  Case 6:20-bk-00213-LVV   Doc 51   Filed 08/12/20   Page 1 of 2




                                AMENDED




August 12, 2020
            Case 6:20-bk-00213-LVV       Doc 51    Filed 08/12/20   Page 2 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

In re:
Marie Pluviose                                                  Case No: 6:20-bk-00213-KJ
                                                                Chapter: 7
      Debtor(s).
_______________________/

 CERTIFICATE OF SERVICE FOR AMENDED DISCLOSURE OF COMPENSATION

       COMES NOW, the undersigned counsel hereby certifies that true and correct copies of

the subsequent Chapter 7 Amended Disclosure of Attorney Compensation have been furnished

by regular U.S. Mail or electronically via ECF to Trustee Arvind Mahendru, 5703 Red Bug Lake

Road, Suite 284, Winter Springs, FL 32708; United States Trustee, George C Young Federal

Building, 400 West Washington Street, Suite 1100, Orlando, FL 32801, Debtor Marie Pluviose;

this 12th day of August, 2020.


                                                  By: /s/ Justin R. Clark
                                                  Justin R. Clark, Esq.
                                                  Florida Bar No. 829471
                                                  Justin Clark & Associates, PLLC
                                                  Attorney for Debtor
                                                  500 Winderley Place, Unit 100
                                                  Maitland, FL 32751
                                                  Tel: 321-282-1055
                                                  Fax: 321-282-1051
                                                  Email: jclark@youhavepower.com
